Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Fatemeh Najafian appeals the district court’s order affirming the bankruptcy court’s order dismissing her action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Najafian v. Chevy Chase Bank, No. 1:12-cv-00462-GBL-TCB. (E.D. Va. Mar. 21, 2012; Aug. 21, 2012). We grant Najafian’s motion for leave to proceed in forma pau-peris and we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.